A cause of action for breach of a contract for the exchange of personal property, and one for fraud in inducing the plaintiff to part with his property by means of false representations, may be united in the same complaint when both causes of action arise "out of the same transaction or transactions connected with the same subject of action." General Statutes, § 878.
Though different rules of damages may be applicable to the two causes of action, yet when a recovery can be had *Page 461 
upon but one, and both arise "out of the same transaction or transactions connected with the same subject of action," they may both be stated in one count. Craft RefrigeratingMachine Co. v. Quinnipiac Brewing Co., 63 Conn. 551, 562.
The complaint before us, containing but one count, describes a cause of action for fraud. It alleges that the defendant by certain false and fraudulent representations, which are set forth, induced the plaintiff to part with his horse of the value of $100. It also describes a cause of action for breach of contract. It alleges that the defendant failed to perform his agreement to deliver a certain gray mare in exchange for the horse which he had received from the plaintiff. The dealings between the plaintiff and defendant with reference to an exchange of horses was the transaction out of which both the alleged causes of action arose, and a statement of all the claimed facts of the entire transaction therefore involved a statement of both of said causes of action.
Under our practice the plaintiff had the right to state in one count the entire transaction, and to submit to the court the question whether, upon the facts, he was entitled to recover the value of the horse which he had delivered to the defendant, upon the ground that he had been induced to part with it by the defendant's fraud, or only the value of the horse which the defendant had promised to deliver to him in exchange, upon the ground that his only right of action was for breach of contract.
The court having found that the defendant failed to perform his agreement, but that there was no fraud in the transaction, properly rendered a judgment for damages for breach of contract. Craft Refrigerating Machine Co. v. QuinnipiacBrewing Co., 63 Conn. 551; Metropolis Mfg. Co. v. Lynch,68 Conn. 459, 470.
   There is no error.
In this opinion the other judges concurred.